Citation Nr: 0631553
Decision Date: 10/10/06	Archive Date: 01/18/07

Citation Nr: 0631553	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-15 567	)	DATE OCT 10 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for 
myoglobinuria/rhabdomyolysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





ORDER TO VACATE
 
The veteran had active military service from April 1985 to 
September 1989.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied a claim 
of entitlement to service connection for 
myoglobinuria/rhabdomyolysis.  The veteran is now a resident 
of Kentucky and the case has been transferred to the 
Louisville, Kentucky RO.

On February 3, 2005, the Board denied the claim of 
entitlement to service connection for 
myoglobinuria/rhabdomyolysis.  In so doing, the Board noted 
that the veteran failed to report for a Board hearing 
scheduled in November 2004, and had failed to show good 
cause for his failure to report.  The Board had previously 
remanded the case in July 2004 to accommodate the veteran's 
request for a hearing before the Board.
 
In March 2005, the veteran filed a motion for 
reconsideration of the Board's decision on the grounds that 
he was not afforded a hearing before the Board.  He 
submitted documentation establishing that he was 
hospitalized on the date of the hearing.  In August 2005, 
the Board ruled that its February 2005 decision would be 
vacated if the veteran reported for a newly scheduled Board 
hearing.  The veteran appeared at his scheduled hearing in 
May 2006. 

The Board will vacate the February 3, 2005 decision on the 
grounds that the veteran was denied his due process rights 
at the time of that decision.  An appellate decision may be 
vacated by the Board at any time upon request of an 
appellant or his or her representative, or on the Board's 
own motion, on the grounds of a denial of due process. 38 
C.F.R. § 20.904(a) (2005).  A claimant has the right to a 
hearing before the Board, and he has provided sufficient 
proof that his failure to attend his hearing in November 
2004 was based upon good cause.  38 C.F.R. § 20.700 (2005).  
Therefore, in order to afford the veteran his due process 
rights, the February 3, 


2005, decision is VACATED and the case has been referred to 
the Judge who conducted the hearing with the veteran in May 
2006, who will make a de novo review.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0502647	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  04-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for 
myoglobinuria/rhabdomyolysis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran had active military service from April 1985 to 
September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for 
"myoglobinuria/rhabdomyolysis."  In July 2004, the Board 
remanded the claim for additional development.  

A review of the veteran's substantive appeal, received in 
March 2004, shows that he requested a hearing before a Member 
of the Board (i.e., Veterans Law Judge) at the Central 
Office.  In a letter, dated in June 2004, the veteran stated 
that he could not attend a Central Office hearing; he 
requested a hearing at the RO before a Veterans Law Judge 
instead.  In July 2004, the Board remanded the claim for 
scheduling of a hearing at the RO.  In August 2004, the RO 
sent the veteran notice that a hearing was scheduled at the 
RO for November 2, 2004.  The veteran failed to appear for 
his scheduled hearing, and there is no record that a request 
for another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.


FINDING OF FACT

The veteran does not have myoglobinuria or rhabdomyolysis as 
a result of his service.  


CONCLUSION OF LAW

Myoglobinuria and rhabdomyolysis were not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 2002 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed condition had been met.  That is 
the key issue in this case, and the rating decision, as well 
as the statement of the case (SOC), informed the appellant of 
the relevant criteria.  In addition, the RO sent the veteran 
a VCAA notification letter, dated in April 2002.  That letter 
identified the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the April 2002 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, in the April 2002 letter to the veteran from 
the RO, the veteran was notified that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including medical records, employment 
records, or records from other Federal agencies.  He was 
further notified, "You can help us with your claim by doing 
the following: tell us about any additional information or 
evidence that you want us to try and get for you."  He was 
notified that it was still his responsibility to make sure 
that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  The 
veteran was requested to identify all relevant treatment and 
to complete authorizations (VA Forms 21-4142) for all 
evidence that he desired VA to attempt to obtain.  There is 
no record of a reply that is responsive to the RO's request, 
and the veteran has stated that he has not received any 
medical treatment for the claimed condition.  See veteran's 
claim, received in April 2002.  It appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  

The Board further notes that the April 2002 letter was sent 
to the veteran prior to the RO's October 2002 decision that 
is the basis for this appeal.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical records.  The veteran has 
been afforded a VA examination covering the disability in 
issue and he has stated that he has not received any medical 
treatment for the claimed condition.  See veteran's claim, 
received in April 2002.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The veteran argues that service connection is warranted for 
myoglobinuria and/or rhabdomyolysis.  He argues that although 
he has not received treatment for these conditions since his 
separation from service, he still has symptoms of these 
conditions, to include pain, soreness and discoloration of 
his urine, two to three times per year.  See veteran's claim, 
received in April 2002; veteran's letter, received in April 
2004.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when, all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. §3.303(d).  

The veteran's service records show that after a day of 
physical training in mid-April 1988, he was admitted to a 
hospital for treatment for complaints of darkened urine, and 
pain and aches in his shoulder girdle.  He was discharged 
five days later, with a diagnosis of probable rhabdomyolysis.  
The veteran received follow-up treatment through about 
November 1988.  This evidence shows that the veteran was 
noted to be stable and asymptomatic on May 2, 1988.  A 
report, dated May 12, 1988, containing an impression noting 
"rhabdomyolosis secondary to physical training."  The 
report states: 

Susceptibility to this problem appears to 
be individualized; i.e., most individuals 
will not develop this with similar levels 
of exertion, and the factors that 
predispose a specific individual to it 
may be difficult to determine.  Most 
patients recover fully.  However, some 
have prolonged weakness associated with 
persistent CPK elevations.  Of concern is 
the possibility that the patient, despite 
full recovery, might be at an increased 
risk for a recurrence under conditions of 
similar physical stress.  He might, for 
example, have one of the mitochondrial 
enzyme deficiencies that may be 
associated with this syndrome.

The veteran subsequently received a great deal of 
neurological and other testing, to include admission to a 
hospital for about two days for a biopsy of the right biceps 
muscle.  A "report of medical board" dated in November1988, 
states that the veteran's symptoms resolved after his April 
1988 admission, with the exception of mild proximal bilateral 
upper extremity weakness.  The report notes that the veteran 
had not reexperienced dark urine or myalgias, although the 
motor weakness in the proximal upper extremity was unchanged.  
The report states, "Most likely his episode represented 
either a transient viral myositis or a CPT deficiency."  The 
veteran was placed on a six-month limited duty board status.  
The final diagnosis was "single episode of myoglobinuria, 
resolved.  Symptoms consistent with carnitine 
palmityltransferase deficiency versus viral myositis."  A 
"medical board report cover sheet," dated in January 1989, 
indicates that the veteran was "fit for full duty."  A 
dental health questionnaire, dated in June 1989, shows that 
the veteran stated that he was being treated for 
rhabdomyolysis, and that he denied all listed symptoms, to 
include painful joints, as well as any other disease, 
condition or problem.

The only post-service medical evidence is a VA muscle 
examination report, dated in August 2002.  This report shows 
that the veteran complained of intermittent muscle pain three 
to four times per year.  Specifically, he reported having 
pain and tightening in his muscles, as well as darkened 
urine, after three to four hours of strenuous upper body 
exercise.  The examiner noted that the veteran had no history 
of kidney disease or genitourinary problems.  The examiner 
concluded, "The diagnosis given him in the service, which, 
at this point, I'd have to concur with is, at that time was a 
single episode of myoglobinuria, resolved.  No objective 
evidence of chronic sequelae."  

Under 38 U.S.C.A. § 1131, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the evidence shows that the 
veteran was treated for a single episode of myoglobinuria in 
1988 that was characterized as "resolved."  See service 
medical board report, dated in November 1988.  He was found 
to be fit for full duty in January 1989, and there is no 
evidence of complaints of relevant symptoms, or treatment for 
the claimed conditions, during the veteran's remaining 
(approximately) nine months of service (i.e., through 
September 1989).  There is no post-service evidence of 
treatment for the claimed conditions.  The August 2002 VA 
muscle examination report shows that the examiner stated that 
the veteran had a single episode of myoglobinuria in the 
service that had resolved, with no objective evidence of 
chronic sequelae.  In summary, the medical evidence shows 
that the veteran had an acute episode of myoglobinuria during 
service, with no residuals.  Alternatively stated, he does 
not currently have the claimed condition.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim, and that it must be denied.

The Board has considered the appellant's written testimony 
submitted in support of his claim.  His statements are not 
competent evidence of a diagnosis, or a nexus between the 
claimed condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claim must be denied.  

As the preponderance of the evidence is against these claim, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for myoglobinuria and rhabdomyolysis is 
denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


